FRICK, J.
I concur. At the time of the argument, and before a careful and thorough examination of the authorities, I was strongly inclined to the opinion that the mere giving of the checks by the respondent did not constitute payment for the note in question. The authorities, however, do not support that opinion. The cases that must control here, as pointed out by Mr. Justice STRAUP in the prevailing opinion, are clearly to the effect that,, where one person issues his negotiable check in exchange for negotiable paper, such check, for the purpose of protecting the purchaser, constitutes payment for such paper; and if the check be given in good faith before maturity of the paper, and without notice of any infirmity therein, the giver of the check, ordinarily at least, is a holder in due course, and may enforce payment of the paper, although he may receive notice of some infirmity therein before the cheek is actually paid by the bank or person on whom it is drawn. The courts make a clear distinction between transactions relating to the purchase of commercial paper and those relating to property generally, whether real or personal, and it would be futile to attempt to explain away the distinctión. Nor is it of any consequence that, in my judgment, there should be no such distinction. It is my duty to declare the law as I find it, and not as I should like to have it. As was said by an eminent jurist in Stack v. N. Y., etc., Railroad, 177 Mass. 158, 58 N. E. 687, 52 L. R. A. 328, 83 Am. St. Rep. 269, so may it still be said:
“No one supposes that a judge is at liberty to decide with sole reference even to his strongest convictions of policy and right. His duty in general is to develop the principles which he finds, with such consistency as he may be able to attain.”
This is especially true of appellate judges. My conviction and judgment, therefore, are important only where there is a diversity of opinion as to the law or facts, or in applying the conceded or found facts to the law. When the authorities *273have spoken, therefore, it is as much my duty to follow and abide by them as it is the duty of any citizen. Moreover, in Oregon the same negotiable instruments act is in force which is in force in this jurisdiction. One of the principal objects in view in adopting that act by the several states was to bring about uniformity in the law relating to negotiable instruments. Where that law has been construed, therefore, .by a. court of competent jurisdiction, I conceive it my duty to follow such construction. If the constructions placed upon the law are not uniform, the law will cease to be so, and the principal purpose for which it was enacted fails. For the reasons so ably stated by Mr. Justice STRAUP, which I need not refer to nor repeat here, the judgment should be affirmed.